United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Riverside, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2040
Issued: August 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 18, 2008 appellant filed a timely appeal from a June 18, 2008 decision of the
Office of Workers’ Compensation Programs denying her claim for an emotional condition.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that her emotional
condition was causally related to a compensable employment factor.
FACTUAL HISTORY
On October 27, 2007 appellant, then a 55-year-old distribution window clerk, filed an
occupational disease claim alleging that she developed an anxiety disorder due to harassment by
supervisors and postal customers. She alleged that on July 15, 1996 Carol France, a customer
service support supervisor, gave her a notice of removal for failure to pass her window training.
An August 8, 1996 grievance decision provided that appellant would be retrained and tested

again.1 Although she was not removed from her position, she began to experience feelings of job
insecurity. Appellant perceived her conversations with customers as “noise” which aggravated
her anxiety. She considered filing complaints in August 1998 but was afraid of losing her
position. Appellant alleged harassment by Cynthia Jackson, a supervisor, stating that she
experienced an anxiety attack and went to the hospital. On December 3, 2002 she was
confronted by a rude customer during the holiday rush who accused her of skipping her number
when standing in line to be served. Appellant asked the customer to present her number slip.
The customer refused but still demanded to be served. Appellant closed her window and advised
Luanne Jermain, a supervisor, of the situation. She expected the supervisor to handle the matter
and went to the restroom to calm down. Upon returning from the restroom, appellant saw the
same customer still standing at her window. She was upset over the incident and did not feel
prepared to resume her duties at the window. However, Ms. Jermain instructed appellant to go
to the window. She did not comply and received a letter of warning.
Appellant alleged that Tom Danberger, a supervisor, followed her when she took breaks
and asked how much time she had left. If she took a break outside, Mr. Danberger followed her.
Appellant began taking shorter breaks, skipping breaks or taking her break in the restroom to
avoid Mr. Danberger. However, Mr. Danberger would wait outside for her or ask a female
employee to tell her to hurry. On May 24, 2005 he allegedly stormed into the lunchroom where
appellant was taking a designated break and yelled at her.2
In fall 2006, appellant was assigned a new supervisor, Roberto Salas. She alleged that
Mr. Salas began to harass her after learning of her emotional condition. In August 2007,
Don Green, a coworker, told her that he overheard Mr. Salas tell Joel Williams, “You see I got
rid of Crystal for you. I can get rid of this one too, you just tell me.” Appellant alleged that
Mr. Salas assigned tasks and later asked what she was doing, denying that he assigned those
tasks. She filed a complaint on September 5, 2007 alleging that Mr. Salas disorganized
supervision prevented her from performing her duties. Appellant alleged that Mr. Salas issued a
letter of warning in retaliation.
On October 4, 2007 appellant observed that the schedule board indicated that she was to
work on Tuesday, October 9, 2007. She advised Mr. Salas that Tuesday was her designated day
off and she had scheduled a doctor’s appointment. Mr. Salas demanded that appellant provide a
note from her physician verifying her appointment. Appellant provided a medical note. She
stated that, on October 18, 2007, she submitted a request for leave under the Family and Medical
Leave Act (FMLA). Appellant’s attending physician, Dr. Camille Reineke, a Board-certfied
psychologist, recommended that she have no interaction with customers for at least three months.
On October 24, 2007 Mr. Salas told her to stop working in the box section and go to her window.
Appellant reminded him of her temporary medical restriction against talking to customers.
Mr. Salas became angry and ordered her to go to the window or provide medical documentation
immediately. He ordered appellant to see Ms. France who yelled at her for refusing to go to the
1

The August 8, 2008 grievance decision directed that appellant would receive additional training and retake the
window clerk test. The decision did not contain a finding of error or abuse by the employing establishment.
2

In a May 24, 2005 statement, Barbara Fuhrman stated that on that date Mr. Danberger shouted at appellant in
the lunchroom in an angry voice.

2

window. Ms. France advised that all her medical documentation was at the employing
establishment medical unit and she could call to verify this. She became enraged and screamed,
“Get out, get out, I am done talking to you.” Ms. France gave appellant a direct order to go to
the window and handed her a leave form to complete if she refused. She denied appellant’s
request to call a union representative.
On October 25, 2007 appellant reported to work at 6:00 a.m., her usual time. Ms. France
asked for a doctor’s note. Appellant advised that she would provide one when she returned from
a medical appointment. Ms. France allegedly screamed at appellant and ordered her to leave
immediately, saying she was not authorized to be there. At 4:30 p.m. appellant returned to
submit a medical note and a Form CA-2 claim for an occupational disease. Ms. France refused
to sign or acknowledge the form. She told appellant to leave and not return until authorized. On
October 26, 2007 appellant received an express mail letter advising that there was no work
available to accommodate her medical condition. On October 30, 2007 she provided an
additional note from Dr. Reinke. On November 19, 2007 appellant received another letter
advising that there was no work available. She filed a grievance and an Equal Employment
Opportunity (EEO) complaint.
The employing establishment controverted appellant’s claim. In a March 3, 2008
statement, James Owens, the postmaster, stated that on December 26, 2002 appellant received a
letter of warning for failure to follow instructions and unacceptable conduct that was issued by
her former supervisor Ms. Jermain. Appellant left her window while a customer was present and
went to the restroom. A few minutes later, she walked past Ms. Jermain’s desk to another area
of the facility. Ms. Jermain advised appellant that it was not her break time and she should
return to her window. She continued to walk away. Ms. Jermain repeated the instruction.
Appellant turned, looked at Ms. Jermain, threw a hand into the air, turned again and continued
walking to the back of the facility. At approximately 3:02 p.m. she returned to the window and
took her regular break at 3:30 p.m. Appellant did not provide a reasonable explanation for her
conduct.
Mr. Owens noted that Ms. France researched the clerk bid jobs posted since July 7, 2004,
the date appellant alleged that her emotional condition began. Out of 73 jobs posted during this
period, 17 were mail processing clerk jobs with no window clerk duties but appellant did not bid
for the positions. Mr. Owens reiterated Mr. Salas comment that appellant had a habit of not
following specific instructions. When he questioned appellant later about tasks she was
performing, she would change the instructions to suit what she actually performed.
Mr. Owens stated that on October 22, 2007 Mr. Larsen directed appellant to work at a
window where help was needed to open for the day. At the time, appellant was working in the
box section. She responded, “I will do it for you because you ask so nicely.” Mr. Larsen was
surprised that appellant was so cooperative considering that she was argumentative when
Mr. Salas asked her to perform the same duties. On October 24, 2007 Mr. Salas instructed
appellant to work at a window but she refused. Appellant told him that she had a medical
restriction against dealing with the public. Mr. Salas was not aware of this restriction and had
not received any medical documentation. He sent appellant to Ms. France who learned that
several weeks earlier she sent her FMLA leave documents directly to a FMLA coordinator in
another city. Appellant did not advise her supervisors of her medical condition until Mr. Salas

3

asked her to work the window on October 24, 2007. Ms. France contacted the FMLA
coordinator, who advised that appellant submitted medical documentation dated October 18,
2007 indicating that she could miss work for one week at a time, four to five times a year, and
could not have interaction with the public. A nurse in the employing establishment medical unit
advised appellant to provide a description of the specific tasks she could not perform, along with
a request for accommodation because she sought modification of her duties. Mr. Owens noted
that appellant performed her job from October 18 to 24, 2007 even though she claimed she could
not have contact with the public. Appellant advised Ms. France that she could not interact with
“window” customers but could assist box customers. Mr. Owens stated that she could not select
which customers she would serve. Appellant’s medical restriction included all customers. On
October 25, 2007 Ms. France asked her for her medical documentation. Appellant replied that
she had a 9:30 a.m. doctor’s appointment. Ms. France told appellant that she needed to choose a
type of leave to use because she had not been cleared by the medical unit to return to work.
When appellant returned at 4:45 p.m. with medical documentation, Ms. France advised that she
would fax it to the medical unit but they had probably closed for the day. Ms. France told
appellant not to report to work until she received permission from the medical unit. She again
asked appellant for a telephone number. Appellant provided it and apologized for her behavior
the previous day. She asked that Mr. Larsen sign her CA-2 form and Ms. France told her that he
was busy helping customers. Appellant insisted that she wanted the form signed at that time.
Later she clarified that she only wanted the receipt signed. Appellant wanted to submit her claim
form directly to the Office. Ms. France explained that procedures required submission of the
form to the employing establishment injury compensation unit who would then send it to the
Office. Appellant submitted her claim form on October 27, 2007.
On October 30, 2007 appellant submitted medical documentation indicating that she was
to have no face-to-face contact with customers for three months. On January 15, 2008 she
submitted medical documentation stating that her restriction against face-to-face contact with
customers was permanent. Mr. Owens stated that appellant had a history of not complying with
instructions to work the window and had received disciplinary actions. On October 24, 2007
appellant had not indicated that she had any restriction against working with customers.
Mr. Owens noted that appellant had a habit of leaving the front window to ask a question which
often turned into a long discussion. Management determined that it was best to ask appellant to
return to the window immediately to avoid leaving the window unstaffed for long periods.
Mr. Salas noted that when appellant became upset for some reason, she would use it as an excuse
to leave often without authorization. Appellant sometimes performed tasks that were not
assigned to her, such as taking several outgoing express mail pieces and moving them from their
proper location without informing anyone. When the dispatch person came to pick up the
outgoing mail, Mr. Salas missed the express mail because she had moved it from the usual
location. This situation constituted a “service failure” which would entitle a customer to a full
refund of postage because overnight service was guaranteed. In an investigating interview,
appellant stated that she moved the express mail pieces because they were in her way. When
asked why she did not tell anyone that she had moved the express mail, she responded, “I don’t
know. I didn’t think of it.”
In a March 24, 2008 statement, Ms. France addressed appellant’s allegation that on
May 24, 2005 Mr. Danberger stormed into the lunchroom and yelled at her. She advised that
Mr. Danberger had retired and was not available for comment. Ms. France noted that
4

Mr. Danberger’s voice was loud normally and appellant may have misinterpreted this as
shouting. Regarding Mr. Danberger’s monitoring of appellant’s breaks, she explained that
management was having difficulty with window clerks taking breaks at the same time. This left
the front window area short of clerks to assist customers. Additionally, the back distribution
clerks would often take breaks at the time that trucks arrived to be unloaded. Supervisors would
have to search the facility to locate enough clerks to staff all the operations. Supervisors checked
with clerks on break to determine when they would return to work so the next clerk waiting for a
break could be relieved. Some employees extended their breaks without permission. To resolve
these problems, management instituted a system for breaks and lunchtimes so that no operation
would be left without sufficient coverage. Regarding appellant’s allegation that in August 2007
Mr. Green told her that he heard Mr. Salas tell Mr. Williams that he could get rid of her,
Ms. France interviewed Mr. Salas and Mr. Williams who denied that they discussed getting rid
of appellant. They discussed only the transfer of another clerk to a different facility. Mr. Green
told Ms. France that he did not actually hear Mr. Salas and Mr. Williams discussing appellant, he
assumed they were discussing her. Ms. France denied ever yelling or screaming at appellant,
including October 24, 2007 when she refused to work the window. Although appellant asserted
that she had medical documentation stating that she could not interact with the public, she did
not mention her medical restriction to Mr. Salas or Ms. France until October 24, 2007.
Ms. France pointed out that appellant worked with customers in the box section and she could
not choose to assist those customers but not the window customers. She requested that appellant
provide clarification of her medical restrictions and formally request light duty because she
sought modification of her job duties. When Ms. France saw appellant at the time clock, she
requested a telephone number where she could be contacted. She told Ms. France, “Look in my
records.” Ms. France again asked appellant to write down her telephone number. Appellant
asked if this was a direct order and Ms. France responded, “Yes,” she needed a telephone
number where appellant could be reached. She swiped her time card and stated, “I am off the
clock now.” Ms. France told appellant that she had requested a telephone number when
appellant was still on the clock. Nevertheless, appellant left without leaving a contact number.
She stated that management was required to place her on leave without pay (LWOP) status
because she would not select a type of leave to use. When appellant reported for work on
October 25, 2007, she had not provided the medical unit with any medical documentation and
had not received clearance to return to work. Ms. France asked why appellant was at work and
requested medical documentation. She informed appellant that if she had contact with customers
before obtaining authorization from the medical unit she would be working outside her medical
restrictions and this was not allowed. Ms. France asked her to select a type of leave to use if she
was not going to perform her regular job. She asked appellant to take 20 minutes to decide what
she wanted to do. When Ms. France returned, appellant had clocked out without completing a
leave request form. She denied that she ever yelled or screamed at appellant.
In a March 22, 2008 statement, Joel Williams, a box clerk, stated that in August 2007
appellant was awarded a bid job as a box clerk with relief duty as a window clerk. Shortly after
beginning appellant’s new job, she told Mr. Williams that she was going to change things.
Appellant was not going to work the window. Mr. Williams denied having a conversation with
Mr. Salas in which they discussed getting rid of appellant. The conversation appellant overheard
involved another employee who bid out of the box section because she did not like providing
relief to the window clerks. Mr. Williams noted that working at the window meant dealing with
some customers who were rude and yelled. Most employees saw this as just part of the job and
5

learned to handle it. In a March 24, 2008 statement, Susan Fox stated that in all the years she
worked at the employing establishment, she could not recall a time when Ms. France yelled at
someone. She was present during the conversation between appellant and Ms. France and she
did not recall Ms. France raising her voice or screaming.
Appellant submitted medical reports diagnosing anxiety and depressive disorders which
she attributed to difficulties at work and some personal problems with her family.
By decision dated June 18, 2008, the Office denied appellant’s claim on the grounds that
she failed to establish that her emotional condition was causally related to a compensable
employment factor.3
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with employment but nevertheless does not come within the
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to her regular or specially assigned work duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.4 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.5
Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of the Act. However, where the evidence demonstrates that the employing establishment either
erred or acted abusively in the administration of personnel matters, coverage may be afforded.6
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment, which may be considered by a physician
when providing an opinion on causal relationship, and which are not deemed compensable
factors of employment and may not be considered.7 When an employee fails to implicate a
compensable factor of employment, the Office should make a specific finding in that regard. If
an employee does implicate a factor of employment, the Office should then determine whether
3

The Board notes that, while this appeal was pending, the Office issued an August 28, 2008 decision denying
appellant’s July 31, 2008 request for an oral hearing regarding the June 18, 2008 decision. Because this Office
decision was issued while the case was pending before the Board, the August 28, 2008 decision is null and void.
See Douglas E. Billings, 41 ECAB 880 (1990).
4

5 U.S.C. §§ 8101-8193.

5

Lillian Cutler, 28 ECAB 125 (1976).

6

Michael Thomas Plante, 44 ECAB 510 (1993).

7

Dennis J. Balogh, 52 ECAB 232 (2001).

6

the evidence of record substantiates that factor.8 As a rule, allegations alone by an employee are
insufficient to establish a factual basis for an emotional condition claim but rather must be
corroborated by the evidence.9 Where the employee alleges compensable factors of
employment, she must substantiate such allegations with probative and reliable evidence.10
When the matter asserted is a compensable factor of employment and the evidence of record
establishes the truth of the matter asserted, then the Office must base its decision on an analysis
of the medical evidence.11
ANALYSIS
Several of appellant’s allegations are not established as factual. She alleged that on
May 24, 2005, Mr. Danberger stormed into the lunchroom while she was taking a designated
break and yelled at her.
Ms. France explained that Mr. Danberger, who was retired and
unavailable for comment, had a normally loud voice and appellant may have misinterpreted this
as shouting. The evidence does not establish this allegation as factual. It does not constitute a
compensable factor of employment. In August 2007, Mr. Green allegedly told appellant that he
overheard Mr. Salas tell Mr. Williams that he could get rid of appellant. Mr. Salas and
Mr. Williams denied that this incident occurred. Mr. Green subsequently acknowledged that he
did not hear Mr. Salas discuss appellant with Mr. Williams, he only assumed they were talking
about her. Based on the evidence, this allegation is not accepted as factual and is not a
compensable employment factor. Appellant alleged that Mr. Salas assigned tasks and later asked
what she was doing, denying that he assigned those tasks. Mr. Salas stated that appellant had a
habit of not following specific instructions. When he would question her later about tasks she
was performing, she would change the instructions to suit what she actually performed.
Mr. Owens stated that appellant sometimes performed tasks that were not assigned to her, such
as moving outgoing express mail pieces from their regular location without informing anyone.
Appellant caused the express mail to be delayed because the dispatch person did not see it in the
designated location. The evidence from Mr. Salas and Mr. Owens refutes appellant’s allegation
regarding her assigned tasks. These allegations are not established as factual and is not a
compensable employment factor.
Many of appellant’s allegations involved administrative or personnel matters. The Board
has held that an administrative or personnel matter will be considered to be an employment
factor only where the evidence discloses error or abuse on the part of the employing
establishment.12 In determining whether the employing establishment erred or acted abusively,
the Board has examined whether the employing establishment acted reasonably.13 Appellant
8

Margaret S. Krzycki, 43 ECAB 496 (1992).

9

See Charles E. McAndrews, 55 ECAB 711 (2004).

10

Joel Parker, Sr., 43 ECAB 220 (1991).

11

See Charles D. Edwards, 55 ECAB 258 (2004).

12

Id.

13

Janice I. Moore, 53 ECAB 777 (2002).

7

alleged that Ms. France improperly gave her a notice of removal for failure to pass her window
training in 1996. An August 8, 1996 grievance decision provided that appellant would be
retrained and tested again. However, the decision did not find error or abuse by her supervisor.
This allegation does not constitute a compensable employment factor. Appellant received a
letter of warning for an incident on December 3, 2002 when she was confronted by a rude
customer. She closed her window and advised Ms. Jermain of the situation. Appellant went to
the restroom to calm down. Upon returning from the restroom, Ms. Jermain instructed appellant
to go to the window but appellant did not feel ready to resume working the window. The Board
finds that the evidence does not establish that Ms. Jermain acted unreasonably in issuing a
warning letter when appellant refused to return to work. The Board finds that the allegation
regarding the December 3, 2002 incident does not constitute a compensable factor of
employment.
Appellant alleged that Mr. Danberger followed her when she took her breaks and asked
how much time she had left for her break. She began taking shorter breaks, skipping breaks or
taking her break in the restroom to avoid Mr. Danberger. However, Mr. Danberger would wait
outside for her or ask a female employee to tell her to hurry. The record shows that management
was having difficulty with employees taking breaks in such a manner that operations were not
adequately staffed at all times. Supervisors checked with clerks while on breaks to determine
when they would return to work so the next clerk waiting for a break could be relieved. The
evidence does not establish that Mr. Danberger erred or acted abusively in monitoring
appellant’s breaks in light of the staffing difficulties. This allegation does not constitute a
compensable factor of employment.
On October 4, 2007 appellant noted that she was scheduled to work on Tuesday,
October 9, 2007. She advised Mr. Salas that Tuesday was her day off and she had a doctor’s
appointment. Mr. Salas asked her to provide documentation. There is no evidence or error or
abuse in his request for medical documentation to support appellant’s absence from work. On
October 24, 2007 Mr. Salas told appellant to stop working in the box section and go to her
window. Appellant reminded him of her medical restriction against talking to customers. She
alleged that Mr. Salas and Ms. France became angry with her. She advised that all her medical
documentation was at the employing establishment medical unit. Ms. France allegedly
screamed, “Get out, get out, I am done talking to you.” The employing establishment refuted
appellant’s allegations. Mr. Salas was not aware of any restriction against appellant talking to
customers and had not received supporting medical documentation. Appellant did not advise her
supervisors of her medical condition until Mr. Salas asked her to work the window on
October 24, 2007. Mr. Owens noted that appellant performed her job from October 18 to 24,
2007 without advising that she was not supposed to deal with customers. Appellant advised
Ms. France that she could not interact with window customers but would assist box customers.
Management pointed out that her medical restriction did not indicate that she could choose to
assist some customers but not others. The supervisors denied that they yelled at appellant.
Appellant provided insufficient evidence that her supervisors acted unreasonably in this
administrative matter. Ms. France stated that it was appellant, who responded rudely when asked
to provide a telephone number where she could be contacted while on leave, telling Ms. France
to look in her records. When told that she needed a telephone number where appellant could be
reached, appellant clocked out and left work. The Board finds insufficient evidence that

8

Ms. France erred or acted abusively regarding the events on October 24, 2007.
appellant did not establish a compensable factor of employment.

Therefore,

On October 25, 2007 Ms. France asked for a doctor’s note when appellant reported for
work. Appellant stated that she would provide one when she returned from her medical
appointment. She alleged that Ms. France began screaming at her and directed her to leave.
Ms. France denied that she screamed at appellant. When appellant reported for work on
October 25, 2007 she had not provided the medical unit with medical documentation.
Ms. France asked her to choose a type of leave to use because she had not been cleared by the
medical unit to return to work. She informed appellant that if she had contact with customers
before obtaining authorization from the medical unit, she would be working outside her medical
restriction which was not permitted. Ms. France asked appellant to take 20 minutes to decide
what she wanted to do. When she returned, appellant had clocked out without completing a
leave request form. The Board finds that Ms. France did not err or act abusively in her actions
on October 25, 2007. Therefore, this allegation does not constitute a compensable employment
factor.
The Board finds that appellant failed to submit sufficient evidence to substantiate her
allegations. Her supervisors and other officials refuted the allegations with specific details and
explanations of the incidents that she alleged were the cause of her emotional condition.
Appellant failed to establish that her emotional condition was causally related to a compensable
factor of employment. Therefore, the Office properly denied her emotional condition claim.14
CONCLUSION
The Board finds that appellant failed to establish that her emotional condition was
causally related to a compensable factor of employment.

14

See supra note 9.

9

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 18, 2008 is affirmed.
Issued: August 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

10

